Shaw, C. J.
Nothing appears in the case to show that lhe sale, either by Ashcroft or Odiorne, to the plaintiff, was fraudulent as against their creditors. Ashcroft could sell his undivided interest, with the consent of his partner, Odiorne ; and upon such sale, the plaintiff became owner of a moiety, and tenant in common with Odiorne. And so Odiorne could sell his moiety to the plaintiff, before any attachment or other claim of the creditors of the firm of Ashcroft &• Co. intervened. This, it appears from the facts, was done; and it constituted a good'title against the former owners, the partners, and prima fade a good title against all the world; to be defeated and set aside only by the creditors of Ashcroft & Co. by their showing the conveyance to be fraudulent as against them.

Verdict set aside, and a new trial ordered.